The United States has moved the Court to retain jurisdiction in this case to entertain such further proceedings, enter such orders, and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to the decision of March 17, 1975, and to the Court’s opinion issued on that date [420 U. S. 515]. Motion of the United States granted. The parties, jointly or separately, are requested within 60 days to submit for the Court’s consideration a proposed decree effectuating the March 17 decision and opinion, retaining jurisdiction over such supplemental proceedings as may *959be necessary or advisable and, more specifically, making provision for appropriate proceedings in this Court to establish the coastline of defendant States and the seaward boundary between the seabed lands of the States and those of the United States.